Civil action to restrain sale under execution.
From judgment dissolving the temporary restraining order and dismissing the action, the plaintiffs appeal, assigning errors.
The basis of the judgment is that the rights of all the parties, judgment creditor, mortgagees, and debtors, are to be determined according to what appears upon the public records of Alamance County. In this, there is no error. Armstrong v. Price, 203 N.C. 833, 167 S.E. 77; Bank v.Sauls, 183 N.C. 165, 110 S.E. 865; Callahan v. Flack, 205 N.C. 105,170 S.E. 125.
Affirmed.